Case: 17-30101      Document: 00514203764         Page: 1    Date Filed: 10/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 17-30101                                   FILED
                                  Summary Calendar                           October 20, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DERRICK HOLDEN, also known as D-Lo, also known as Terrance T. Holden,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:09-CR-209-1


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Derrick Holden, federal prisoner # 14428-035, was convicted of
conspiracy to possess with intent to distribute five kilograms or more of cocaine
and was sentenced to 135 months of imprisonment and five years of supervised
release.    He appeals the denial of his 18 U.S.C. § 3582(c)(2) motion for a
sentence reduction pursuant to Sentencing Guidelines Amendments 782 and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 17-30101   Document: 00514203764   Page: 2   Date Filed: 10/20/2017


                                 No. 17-30101

788.     He contends that the district court relied on a clearly erroneous
assessment of the evidence when it found that he posed a continued threat to
public safety and, therefore, abused its discretion in denying his § 3582(c)(2)
motion.
        Holden had prior convictions for drug possession, domestic abuse
battery, burglary of a habitation, and simple assault. He participated in an
attempted robbery of a drug stash house in the instant offense.         He was
resentenced for the instant offense after it was discovered that he had used his
brother’s name at the time of his arrest, prosecution, and original sentencing.
At this resentencing, he received a significant downward departure from the
original guidelines range on account of his substantial assistance to the
Government. All his prison disciplinary violations, except for failing to stand
count, occurred after he was resentenced. The district court’s finding that
Holden posed a continued threat to public safety was plausible in light of his
criminal history and his prison disciplinary record and, therefore, the district
court’s determination that a sentence reduction was not warranted was not
based on a clearly erroneous assessment of the evidence and was not an abuse
of discretion. See United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
        The judgment of the district court is AFFIRMED.




                                       2